DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4-29-2021 are considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9,843,672 Agrawal et al, hereinafter Agrawal (prior art cited by the Applicant in IDS filed on 4-29-2021).
Regarding claim 1, Agrawal discloses a method (Fig. 1; Fig. 5-7), comprising:
detecting a disconnection of a client device (i.e. call is muted; Fig. 1, 102) from a multi-participant communication (i.e. a first user and other user on a call) (col. 3, lines 36-40; col. 6, lines 22-42; col. 7, lines 11-15; col. 8, lines 46-64); transmitting an indication of the disconnection to the client device (col. 6, lines 38-51; col. 7, lines 34-44; col. 8, lines 17-30); 
receiving media recorded by an agent (i.e. first user) at the client device based on the indication of the disconnection (col. 6, lines 30-56; col. 7, lines 25-34; col. 9, lines 12-30); and including the media within a recording of a multi-participant communication (col. 6, lines 30-56; col. 7, lines 25-53; col. 9, lines 12-42).
Regarding claim 2, Agrawal discloses the method of claim 1, wherein including the media within the recording of the multi-participant communication comprises: performing a comparison of recording media against the media recorded by the agent at the client device to identify a start time of the gap and an end time of the gap (col. 6, lines 30-56; col. 7, lines 25-34; col. 9, lines 12-30).
Regarding claim 3, Agrawal discloses the method of claim 2, wherein identifying the gap in which the disconnection occurred within the recording of the multi-participant communication comprises: performing a comparison of recording media against the media recorded by the agent at the client device to identify a start time of the gap and an end time of the gap (col. 6, lines 30-56; col. 7, lines 25-34; col. 9, lines 12-30).
Regarding claim 4, Agrawal discloses the method of claim 3, wherein the comparison includes a comparison between text transcribed based on the recording media and text transcribed based on the media recorded by the agent at the client device (col. 6, lines 44-56; col. 9, lines 2-42). 
Regarding claim 5, Agrawal discloses the method of claim 3, wherein the media recorded by the agent at the client device includes media recorded before the start time of the gap and after the end time of the gap, and wherein a portion of the media recorded by the agent at the client device corresponding to the gap is inserted within the portion of the recording of the multi-participant communication corresponding to the gap (col. 6, lines 30-56; col. 7, lines 25-34; col. 9, lines 12-30).
Regarding claim 7, Agrawal discloses the method of claim 1, wherein the indication of the disconnection causes the agent at the client device to begin recording the media (col. 6, lines 30-56; col. 7, lines 25-34; col. 9, lines 9-30).
Regarding claim 8, Agrawal discloses the method of claim 1, wherein the agent at the client device continuously records the media during the multi-participant communication and the indication of the disconnection causes the media to be transmitted from the client device (col. 6, lines 30-56; col. 7, lines 25-34; col. 9, lines 12-30).
Regarding claim 9, Agrawal discloses the method of claim 1, wherein the multi-participant communication is a call and the media recorded by the agent at the client device is received after one of the client device reconnecting to the call or the call ending (col. 6, lines 53-56; col. 7, lines 34-53; col. 9, lines 17-42).
Regarding claim 10, Agrawal discloses the method of claim 1, wherein the multi-participant communication is a conference and the media recorded by the agent at the client device is received after one of the client device reconnecting to the conference or the conference ending (col. 6, lines 53-56; col. 7, lines 34-53; col. 9, lines 17-42).
Regarding claim 11, Agrawal discloses a memory (col. 11, line 34 – col. 12, line 51); and a processor configured to execute instructions stored in the memory to (col. 11, line 34 – col. 12, line 51): 
receive media recorded at a device (Fig. 1, 102) 
based on an indication that the device has disconnected (i.e. call is muted) from a multi-participant communication (i.e. a first user and other user on a call) (col. 3, lines 36-40; col. 6, lines 22-42; col. 7, lines 11-15; col. 8, lines 46-64); 
identify a gap in which the disconnection occurred within a recording of the multi-participant communication (col. 6, lines 30-56; col. 7, lines 25-34; col. 9, lines 12-30); and 
include the media within the gap of the recording of a multi-participant communication (col. 6, lines 30-56; col. 7, lines 25-53; col. 9, lines 12-42).
Regarding claims 12, 13, 14, and 16, please see claims 3, 4, 1, and 5, respectively, to reject claims 12, 13, 14, and 16.
Regarding claim 15, Agrawal discloses the apparatus of claim 14, wherein the agent is configured to begin recording the media based on the indication that the device has disconnected from the multi-participant communication (col. 6, lines 30-56; col. 7, lines 25-34; col. 9, lines 12-30) and to stop recording the media based on one of an indication that the device has reconnected to the multi-participant communication or an indication that the multi-participant communication has ended (col. 6, lines 42-56; col. 7, lines 25-57; col. 9, lines 12-42).
Regarding claim 17, Agrawal discloses a non-transitory computer readable storage device including program instructions that, when executed by a processor, cause the processor to perform operations (col. 11, line 34 – col. 12, line 51), the operations comprising:
identifying a gap in which a disconnection (i.e. call is muted) of a client device (Fig. 1, 102) from a multi-participant communication occurred within a recording of the multi-participant communication (i.e. a first user and other user on a call) (col. 3, lines 36-40; col. 6, lines 22-42; col. 7, lines 11-15; col. 8, lines 46-64); including media recorded at the client device (col. 6, lines 30-56; col. 7, lines 25-34; col. 9, lines 12-30) within the gap of the recording of the multi-participant communication (col. 6, lines 30-56; col. 7, lines 25-53; col. 9, lines 12-42).  
Regarding claims 18-20, please see claims 3, 5, and 10, respectively, to reject claims 18-20.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. -7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/LISA HASHEM/            Primary Examiner, Art Unit 2653